Title: To George Washington from Richard Henry Lee, 2 January 1778
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Chantilly in Virga Jany 2. 1778

The inclosed came to my hand only a few days past altho from its date it appears to have been written long since. There are some useful suggestions in it, and therefore I send it to you—I do not know the Writers reason for dating it in April 1776 when from some parts in the body of the writing, it must have been written in the cours of the year 1777. The arts of the enemies of America are endless, but all wicked as they are various. Among other tricks they have forged a pamphlet of Letters entitled ‘Letters from Gen. Washington to several of his friends in 1776.’ The design of the Forger is evident, and no doubt it gained him a good Beef Steak from his Masters—I would send you this pamphlet if it were not too bulky for the Post, as it might serve to amuse your leisure hours during the inaction of Winter—We hear, that Lord Cornwallis is gone to England, probably to encourage the hopes of Administration upon their sending out strong reenforcements in the

Spring. I am just informed from Williamsburg that the Assembly have [passed] the Confedration Nem. Con. and have Voted 2000 men to be drafted from the Single Men to fill up the regiments; also 10 regiments of Volunteers to be quickly raised & marched to the Army fir 6 Months—They have adopted a very extensive Taxation which will produce a large sum of money, and thereby produce the most salutary consequences—The injury my health received at York is not yet removed, but I hope to be in Williamsburg to assist in Assembly by the 12 or 14 of this months—I wish you the compliments of the Season, and remain with true affection dear Sir yours Sincerely

Richard Henry Lee

